Citation Nr: 1046747	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  04-01 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as posttraumatic stress disorder (PTSD), 
depression, low-self esteem, major depression, and stress 
disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Private Attorney


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1966 to October 
1968.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which 
denied entitlement to service connection for PTSD.

Pursuant to his request, the Veteran was scheduled for a hearing 
before the Board in August 2004.  The Veteran failed to report 
for this hearing and has not indicated that he wishes to 
reschedule.  As such, the Board may proceed with appellate 
review.

In March 2005 the Board denied the claim.  The Veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an August 2005 Order, the Court endorsed an August 
2005 joint motion for remand, vacated the March 2005 Board 
decision that denied service connection for PTSD, and remanded 
the matter for compliance with the instructions in the joint 
motion.  

The Board subsequently remanded this case in March 2006 for 
further development.  In December 2008 the Board denied the 
claim.  The Veteran appealed to the Court, which issued in May 
2010 a memorandum decision vacating the Board's December 2008 
decision and remanding the matter for additional adjudication. 

In consideration of a recent Court decision, the Board has 
recharacterized the Veteran's psychiatric claim, as is now stated 
on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.

REMAND

Pursuant to the Court's memorandum, the appeal is to be remanded 
for further development.   

The Veteran originally filed a claim of entitlement to service 
connection for PTSD.  The medical evidence of record demonstrates 
that the Veteran has been diagnosed with other psychiatric 
disorders.  Although not specifically claimed by the Veteran, the 
Board considers the issue for entitlement to service connection 
for the above disorders raised.  See Clemons.  However, the RO 
only addressed this as a claim for PTSD and did not consider 
whether service connection could be granted for any of the other 
psychiatric disorders.  

Before the Board may address a matter that has not been addressed 
by the RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether the 
claimant has been prejudiced by any denials of those 
opportunities.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   
The Board finds that claims for entitlement to service connection 
for adjustment disorder, depression, anxiety, and bipolar I 
disorder unspecified must be remanded  to the RO to ensure the 
Veteran every available safeguard of the notice requirements 
associated with bringing such a claim.   

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice under the 
Veterans Claims Assistance Act pertaining to 
his claim for service connection for an 
acquired psychiatric disorder.  If he 
responds and references any treatment records 
not already in the claims file and/or records 
that the RO has not already attempted to 
obtain but been unsuccessful, then the RO 
should attempt to obtain the records and 
associate them with the Veteran's VA claims 
folder.  Follow-up requests should be made if 
necessary and all negative replies 
documented.  

2.  If any additional records are received 
that show a current diagnosis of PTSD, then 
the RO should take the necessary steps to 
attempt to corroborate the Veteran's claimed 
stressors.  See his 1999 stressor statement.  

3.  If any additional records are received 
that show a current diagnosis of any 
psychiatric disorder, then the RO should 
determine whether any additional development 
is warranted, such as, for example, 
scheduling an examination or referring the 
file for an etiology opinion.  

4.  Then, the RO should then readjudicate the 
Veteran's claim for an acquired psychiatric 
disorder, claimed as PTSD, depression, low 
self esteem, major depression, and a stress 
disorder.  If the claim remains denied, issue 
a supplemental statement of the case to the 
Veteran and his private attorney, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



